                                            Case 3:20-cv-00445-SI Document 11 Filed 11/16/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHELBY GAIL HEIFETZ,                                Case No. 20-cv-00445-SI
                                   8                    Plaintiff,
                                                                                             ORDER RE: STIPULATION FILED AT
                                   9             v.                                          DKT. NO. 10
                                  10     CAMPESTRE CORPORATION, et al.,                      Re: Dkt. No. 10
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a stipulation requesting that they be relieved of the requirements of

                                  14   General Order 56 to participate in a joint site inspection. They request a referral to mediation on

                                  15   the basis that the parties have reached “a tentative agreement as to barrier removal at the property”

                                  16   and “now need the assistance of the mediation program to resolve the outstanding monetary issues.”

                                  17   Dkt. No. 10.

                                  18          The Court hereby informs the parties that they must comply with the procedures set forth in

                                  19   the Second Amended Notice re Procedures in All Cases Referred to ENE or Mediation and re Pre-

                                  20   Mediation Procedures in Cases Subject to General Order 56, found cand.uscourts.gov/wp-

                                  21   content/uploads/court-programs/adr/Second-Amended-Notice-re-Procedures-in-Cases-Referred-

                                  22   to-ENE-or-Mediation-and-re-Procedures-in-Cases-Subject-to-General-Order-56-060320.pdf. That

                                  23   notice provides, inter alia, that “The parties may by agreement elect to replace the joint site

                                  24   inspection with another process that enables them to obtain and exchange the information needed to

                                  25   prepare effectively to evaluate the case for resolution at the settlement meeting. If the parties elect

                                  26   to replace the joint site inspection with another process, they must attach to the Notice of Need for

                                  27   Mediation and Certification of Counsel a joint letter describing the terms of the parties’ agreement

                                  28   and confirming that all requirements of the agreement have been satisfied.”
                                           Case 3:20-cv-00445-SI Document 11 Filed 11/16/20 Page 2 of 2




                                   1          Accordingly, the Court will not enter the parties’ proposed stipulation and order. The parties

                                   2   may file a new stipulation that complies with the Second Amended Notice described above.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: November 16, 2020                     ______________________________________
                                                                                      SUSAN ILLSTON
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
